     Case 2:19-cv-02293-JAM-DMC Document 19 Filed 07/13/20 Page 1 of 1



1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                            EASTERN DISTRICT OF CALIFORNIA
9
10
       William Schroeder,                          Case 2:19-cv-02293-JAM-DMC
11
12                  Plaintiff,
                                                   Order re: Stipulation for Dismissal
13        v.                                       of Action Pursuant to Fed. R. Civ. P.
14     Enterprise Holdings, Inc., dba              41(a)(1)(A)(ii)
15     Enterprise Rent-A-Car and Alamo
       Rent A Car, and Does 1-10,
16     Inclusive,                                  [Proposed] Order filed concurrently
                                                   herewith
17                  Defendants.
18
19
20                                         ORDER
21            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), this action is hereby ordered
22   dismissed without prejudice, each party to bear their own attorneys’ fees and
23   costs.
24
25   IT IS SO ORDERED.
26
27   Dated: 7/10/2020                   /s/ John A. Mendez____________
                                        Hon. John A. Mendez
28
                                        United States District Court Judge
